Case 1:21-cv-03046-JSR Document 19-1 Filed 06/15/21 Page 1 of 5




      Exhibit 1
       Case 1:21-cv-03046-JSR Document 19-1 Filed 06/15/21 Page 2 of 5



From: Martha Shaw <martha@earthadvertising.com>
                      <martha@eart advertising.com>
Date: January 8, 2021 at 1:52:09 PM CST
To: Catherine Cooke <catherinencookechotmail.com>, devoncdevonchivvjscreatjve.com, Milbry Polk
<milbryl@me.com>, Milbry Polk <rnpjk@explorers.org>
Subject: Fwd: sylvia earle PHOTO REQuESTS from Explorer's Club


more photos from sylvia


Begin forwarded message:

       From: Sean Molloy <smolloy@mission-blue.org>
       Date: January 8, 2021 at 10:16:29 AM PST
       To: MARTHA SHAW <marthacearthadvertising.com>
       Cc: Brett Loveman <BLovemanmissionblue.org>, Laura Cassiani <lcassiani@mission-
                                                                   <lcassiani@mission-
       bI ue.org>
       Subject: Re: PHOTO REQuESTS from Explorer's Club


       Hi Brett and Martha,

       I have uploaded the few clips I could find that may fit the criteria. I have added them
       under the same dropbox folder as the photos that Brett shared under "Video Clips."

      Best,
      Sean


      On Thu, Jan 7, 2021 at 4:28 PM MARTHA SHAW <marthacearthadvertjsjng.com> wrote:
       Thank you- a great help!
       Happy New Year, Brett.
                       Brett. Hope
                              Hope to
                                   to see
                                      see you
                                          you under
                                              under the
                                                     the sea
                                                          sea soon.
       Martha


                          235 PM,
       On Jan 7, 2021, at 2:35 PM, Brett
                                   Brett Loveman
                                         Loveman <bloveman@mission-blue.org> wrote:

       Hi Martha,

       I hope this email finds you well! Please find here a wealth of photography for you to
       choose from. Tons of goodies in there!

       Sean, copied, is looking to see if we have any footage that meets the mark. Thank you,

       Brett


       Brett Loveman
       Director of Communications
Case 1:21-cv-03046-JSR Document 19-1 Filed 06/15/21 Page 3 of 5
      NSYLVIA
       NI ISSSSEASLE
               I I00NNALLIANCE
                      BB LL U
                            UE
 P.O. Box 6882
Napa, California 94581
bIovemanmission-blue.orq




          Begin forwarded message:

          From: MARTHA SHAW <marthaearthadvertisjnq
                               <marthaearthadvertisinq corn>
          Subject: EC WOMEN FILM/PHOTO & VIDEO NEEDS - let me
          know if I can help
          Date: January 6, 2021 at 12:39:25 PM PST
                               <catherinencookehotrnail corn>
          To: Catherine Cooke <catherinencookehOtmail
          Cc: Sylvia
          Cc: SylviaEarle
                     Earle<<saearlesaearleqmailcom>
                           saearlesa ea rIe(q mail corn >, Sylvia Earle
          <saearlegmaiI.com>, Laura Cassiani <lcassianicrnission-
          blue. orq>

          Sylvia, it's Martha. Let me know if I can help you get the photos and
          footage together.
          MISS YOU, Martha



         On Jan 6, 2021, at 10:30 AM, Catherine Cooke
         <catherinencooke@hotmail.com> wrote:


                    Dear Sylvia,
                    Happy 2021...and thank you again for such a wonderful
                    interview last month. As promised, here is a list of
                    images that we would like to use in the film we are
                    producing, as well as in upcoming print articles and
                   (hopefully) other media promotion of women in
                   exploration that will occur during this 40th anniversary
                   year celebrating our first EC women.
                   I know the Club has MANY images of you, and we had
                   hoped to avoid asking you for additional
                   ones. Unfortunately because of Covid-19, accessing
                   them remotely has proven a challenge (and our
                   archivist is currently a victim of the virus, slowly
                   recovering). Knowing you are wrapping up your
                   new Atlas of the Oceans, I send huge apologies for any
                   inconvenience...and will be happy to work with anyone
                   on your team (Liz?) to help secure them. THE BAD
                   NEWS IS WE NEED THEM BY JANUARY 18 so THE
                   EDITOR CAN START WORKING....please don't hate
                   me©!
                   SUGGESTION FOR IMAGES (Stills and/or video...and
                   we certainly don't need ALL of these....they are just
                   suggestions that capture what we talked about on
                   12/8):

                           Acoupleoffavoritestillsofjustyou
                           Acoupleoffavoritestillsofjustyou ..both
                                                               both in
                           underwater action and in your various
                                              3
 Case 1:21-cv-03046-JSR Document 19-1 Filed 06/15/21 Page 4 of 5
                         leadership roles (NOAA, the deep-sea
                         equipment companies you founded, NGS)
                         One or two of you as a youngster, exploring
                         the New Jersey woods or shore, or on the
                         beach as a teenager in Florida....these
                                                 Florida... these would
                         be special
                         be  special©, , but
                                         but maybe
                                             maybe hard
                                                    hard to find?
                           Photo making yourilM suit dive in 1979
                           Receiving your Lowell Thomas Award (any with
                         Carl Sagan or Charles Brush?)
                         Early expeditions with mostly male colleagues
                         (Indian Ocean? Tektite?)
                         Hero of the Planet...or Rolex Hero?
                         In action with school kids in Monterrey Bay
                         (maybe some video?)
                         One of you with your children....carrying on the
                         legacy, as you discussed so well!
                         Founding of Mission Blue
                         Any video of a particularly beautiful dive
                         amongst the creatures of the deep
                         Any other images that you would like included

                 I hope all of this is not too daunting! Again, you are a
                 treasure and we thank you.
                 Catherine
                 Catherine Nixon Cooke (210-601-3702)


         Martha Shaw
         martha @earthadvertising.com
         617-92 1-9552

         Founder, Earth Advertising
         Promoting ocean/earth-friendly businesses.




 Martha Shaw
 martha@earthadvertising.com
 617-921-9552

 Founder, Earth Advertising
 Promoting ocean/earth-friendly businesses.




Sean Molloy
Digital Content Manager
smolloy@mission-blue.org

                                           4
              Case 1:21-cv-03046-JSR Document 19-1 Filed 06/15/21 Page 5 of 5

               P0 Box 2426
               P0     2426
               PMB #81
               PMB
               Carmel, CA
               Carmel, CA 93921-2426
                          93921-2426
               (518) 210-1986
               (518)  210-1986


               https://mission-blue.org/
               https://m ission-bi ue .0 r
                       u




Lacey Flint
Archivist and Curator of Research Collections
The Explorers Club
46 East 70th Street
NewYork, NY 10021
212-628-8383 ext. 28
